DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 04/14/2022 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-2, 4-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyaoka et al. (US-20210389448 hereinafter Miyaoka) in view of Meissner et al. (US-20210209453 hereinafter Meissner) and in further view of Lee (US-20200324713).


	Regarding claim 1, Miyaoka teaches A beam steering radar for use in an autonomous vehicle (0200 “autonomous driving”), comprising: a radar module (0204 “radar detection system 1”), 
comprising: at least one beam steering antenna (0111 “antenna elements 231 that are used to send out a transmission signal makes it possible to control the beam width”);
	 a transceiver (0080 “radar device 20, for example, includes a radar controller 21, a radar transmission processor 22, a transmitting antenna 23, a receiving antenna”);
	 and a controller configured to cause the transceiver to perform, using the at least one beam steering antenna (fig. 4 “controller”), a 
first scan of a field-of-view (FoV) at a first detection range with a first number of chirps in a first radio frequency (RF) signal and a second scan of (fig. 16; fig. 24 [AR1 in fig. 16 corresponds to a scan of a FoV. The FoV from AR1 and AR2 are produced by millimeter radio waves corresponding to RF signal (0068); 0133 “as illustrated in FIG. 20, it may be configured to send out transmission signals alternately from the antenna elements 231 [corresponds to a first and second scan]”; In fig. 24 “set first chirp parameter” and “set second chirp parameter” demonstrate a first and second chirp RF signal but does not clearly show that the number of chirps are different between the two. The first and second detection ranges are shown as objects are detected within the range of the first and second FOVs of AR1 and AR2]);
	 and a perception module (0078 “imaging unit 18”) comprising (0102 “controller 11 acquires environment information on the surrounding of the subject vehicle 100 (step S103) . . . by analyzing the image data that is acquired by the imaging unit 18”; 0085 “detect the size of the object 30”) 
based on the first number of chirps in the first RF signal (0140 “transmission signal chirped as described above is used as a beam for object detection”) and 
perception module is configured to transmit object data and radar control information to the radar module (0038 “FIG. 29 is a block diagram illustrating an example of a schematic configuration of a vehicle control system”).
Miyaoka does not explicitly teach a second scan of the FoV, a second number of chirps different from the first number of chirps in a second RF signal, wherein the first detection range equals the second detection range, a machine learning-trained classifier, classify the one or more objects based on the second number of chirps in the second RF signal .
However, Meissner teaches a second number of chirps different from the first number of chirps in a second RF signal (Meissner 0018 “plurality of sequences of chirps, wherein each sequence has a particular number of chirps that are used for a measurement.”),
machine learning-trained classifier (Meissner 0049 “Range Doppler maps may be used as a basis for various methods for detecting, identifying, and classifying radar targets”; 0026 “FIG. 14 illustrates a further example for filtering (denoising) a range map or a range Doppler map by way of convolutional neural networks (CNNs).”)  and 
classify the one or more objects based on the second number of chirps in the second RF signal (Meissner 0049 “The target information may be extracted from the spectrum of the segments of the digital radar signal y[n], containing the chirp echoes . . . Range Doppler maps may be used as a basis for various methods for detecting, identifying, and classifying radar targets”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the control system and method for vehicular radar of Miyaoka to include the radar classifier and transmitter system and method for a vehicular radar of Meissner.  One would have been motivated to do so in order to improve resource efficiency and computing power needed for signal processing (Miyaoka 0089).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Meissner merely teaches that it is well-known to incorporate the particular object classifier and chirp transmissions.  Since both Miyaoka and Meissner disclose similar radar systems for vehicles, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Miyaoka in view of Meissner does not explicitly teach the first FOV and range and second FOV and range are the same. However, in a related field of endeavor, Lee teaches a vehicle sensor device with scans of the same FOV and range (Lee 0362 “A FOV in the second direction in the first FOV range and a FOV in the second direction in the second FOV range may be the same.”; 0423 “The effective FOV range corresponding to the second region 1522 or 1523 may be the same as or different from the effective FOV range corresponding to the first region 1511.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the control system and method for vehicular radar of Miyaoka and the radar classifier and transmitter system and method for a vehicular radar of Meissner to include the vehicle sensor object detection system and method of Lee.  One would have been motivated to do so in order to advantageously increase convenience of vehicle users steps of vehicular collision prevention (Lee 0004, 0006).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lee merely teaches that it is well-known to incorporate the particular FOV and range configuration in a sensor system.  Since both Miyaoka, Meissner and Lee disclose similar sensor systems for vehicles in an advanced driver assistance system, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 2, Miyaoka in view of Meissner and in further view of Lee teach The beam steering radar of claim 1.
	Meissner further teaches wherein the second number of chirps is greater than the first number of chirps (Meissner 0036 “different chirp sequences with different chirp ”).

	Regarding claim 4, Miyaoka in view of Meissner and in further view of Lee teach The beam steering radar of claim 1.
	Meissner further teaches wherein the controller is further configured to obtain a first velocity resolution of the one or more objects from the object data that corresponds to the first number of chirps in the first RF signal and obtain a second velocity resolution different from the first velocity resolution of the one or more objects from the object data that corresponds to the second number of chirps in the second RF signal (Meissner 0030 “FIG. 1 illustrates, in a schematic diagram, the application of a frequency-modulated continuous-wave radar system—usually referred to as FMCW radar system—in the form of a sensor for measuring distances and speeds of objects [Fig. 1 shows vehicle 1 transmitting to multiple objects.]”; 0031 “different chirp sequences with different chirp parameters (start/stop frequency, chirp duration, repetition rate, etc.) [The velocity is obtained using the chirps and multiple chirp sequences are transmitted with different chirp parameters]”).

	Regarding claim 5, Miyaoka in view of Meissner and in further view of Lee teach The beam steering radar of claim 4. 
Meissner further teaches wherein the second velocity resolution has a value less than that of the first velocity resolution (0031 “different chirp sequences with different chirp parameters (start/stop frequency, chirp duration, repetition rate, etc.) [The velocity is obtained using the chirps and multiple chirp sequences are transmitted with different chirp parameters]”).

	Regarding claim 6, Miyaoka in view of Meissner and in further view of Lee teach The beam steering radar of claim 1.
	 Miyaoka in view of Meissner and in further view of Lee further teach wherein the perception module is further configured to detect the one or more objects in a first duration from radar data that corresponds to the first number of chirps in the first RF signal (Miyaoka 0093 “ echo signal are detected at different sets of timing as illustrated in FIG. 8”) and 
classify the one or more objects in a second duration different from the first duration from radar data that corresponds to the second number of chirps in the second RF signal (Meissner 0049 “The target information may be extracted from the spectrum of the segments of the digital radar signal y[n], containing the chirp echoes . . . Range Doppler maps may be used as a basis for various methods for detecting, identifying, and classifying radar targets”; fig 6 [two radar chirp sequences for first and second measurement.]).

	Regarding claim 7, Miyaoka in view of Meissner and in further view of Lee teach The beam steering radar of claim 6.
Meissner further teaches wherein the second duration is greater than the first duration (Meissner fig 6 [two radar chirp sequences for first and second measurement.]; 0037 “radar signal . . . will generally have different chirp sequences with different chirp parameters (start/stop frequency, chirp duration, repetition rate, etc.).”).

	Regarding claim 8, Miyaoka in view of Meissner and in further view of Lee teach The beam steering radar of claim 1.
	 Miyaoka teaches wherein the second RF signal is transmitted through the at least one beam steering antenna at a time subsequent to that of a transmission of the first RF signal (Miyaoka “antenna elements 231 that are used to send out a transmission signal makes it possible to control the beam width, the beam distance, the beam direction, etc.”).

	Regarding claim 9, Miyaoka in view of Meissner and in further view of Lee teach The beam steering radar of claim 1.
	Miyaoka further teaches wherein the transceiver is configured to perform the first scan of the FoV at a first beam scanning rate based on the first number of chirps in the first RF signal and perform the second scan of the FoV at a second beam scanning rate different from the first beam scanning rate based on the second number of chirps in the second RF signal (0133 “This makes it possible to increase the rate of detection of an object that is present around the subject vehicle 100. For example, in the example illustrated in FIG. 19, it is possible to achieve a detection rate that is substantially three times larger than that in the example illustrated in FIG. 13.”).
	
	Regarding claim 10, Miyaoka in view of Meissner and in further view of Lee teach The beam steering radar of claim 9. 
Miyaoka further teaches wherein the first beam scanning rate is greater than the second beam scanning rate (0133 “This makes it possible to increase the rate of detection of an object that is present around the subject vehicle 100. For example, in the example illustrated in FIG. 19, it is possible to achieve a detection rate that is substantially three times larger than that in the example illustrated in FIG. 13.”).

	Regarding claim 11, Miyaoka in view of Meissner and in further view of Lee teach The beam steering radar of claim 1.
	Miyaoka  wherein the controller is further configured to cause the transceiver to perform the first scan and the second scan based on a set of scan parameters that is adjustable to produce a plurality of transmission beams through the at least one beam steering antenna (0149 “FIG. 24, in the operations, first of all, after the start, the controller 11 sets the first chirp parameter in the radar controller 21 . . . transmission signal that is sent out of the transmitting antenna 23”; 0151 “second chirp parameter (step S305)”).

	Regarding claim 12, Miyaoka in view of Meissner and in further view of Lee teach The beam steering radar of claim 11.
 Miyaoka teaches wherein the set of scan parameters includes one or more of a total angle of a scan area defining the FoV, a beam width of each of the plurality of transmission beams, a scan angle of each of the plurality of transmission beams, indication of the first number of chirps in the first RF signal, indication of the second number of chirps in the second RF signal, a chirp time, a chirp segment time, or a chirp slope (0111 “transmission signal makes it possible to control the beam width” [controlling the beam width for transmission corresponds to a beam width scan parameter.]).

	Regarding claim 19, Miyaoka teaches An autonomous driving system (0200 “autonomous driving”), comprising: a non-transitory memory;
	 and one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the autonomous driving system to perform operations comprising (0193 “storage 7690 may contain a ROM (Read Only Memory) that stores various programs that are executed by the microcomputer”): 
performing a first scan of a field-of-view (FoV) at a first maximum range at a first beam scanning rate using a first number of chirps in a first transmission beam (0012 “FIG. 3 is a diagram for explaining echo signals in the case where a pedestrian and an automobile are present in a beam area.”; 0116 “wide-field mode is, for example, a mode that is effective in areas, such as residential areas and downtowns (simply referred to as downtown below), where a relatively lot of objects, such as the automobiles 921, the pedestrians 922, bicycles 923, and traffic lights 924 (refer to FIG. 16) are present”; fig 16 [shows beam scanning of a FOV where objects are scanned within the border end of the FOV corresponding to a maximum range]);
	 detecting an object in a first received reflected signal based on the first number of chirps in the first transmission beam (0140 “transmission signal chirped as described above is used as a beam for object detection”);
	 performing a second scan of (0133 “as illustrated in FIG. 20, it may be configured to send out transmission signals alternately from the antenna elements 231” [corresponds to a first and second scan]) at a second maximum range at a second beam scanning rate different from the first beam scanning rate using a second number of chirps different from the first number of chirps in a second transmission beam signal (0133 “This makes it possible to increase the rate of detection of an object that is present around the subject vehicle 100. For example, in the example illustrated in FIG. 19, it is possible to achieve a detection rate that is substantially three times larger than that in the example illustrated in FIG. 13.”; fig 16 [shows a first and second scan at a maximum range]), wherein the first 
Miyaoka does not explicitly the strikethrough limitations. However, Meissner teaches classifying the object from a second received reflected signal associated with the second transmission beam based on the second number of chirps in the second transmission beam (Meissner 0049 “The target information may be extracted from the spectrum of the segments of the digital radar signal y[n], containing the chirp echoes . . . Range Doppler maps may be used as a basis for various methods for detecting, identifying, and classifying radar targets”; fig. 6 [shows a first and second chirp sequence subsequent along a time axis.]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the control system and method for vehicular radar of Miyaoka to include the radar classifier and transmitter system and method for a vehicular radar of Meissner.  One would have been motivated to do so in order to improve resource efficiency and computing power needed for signal processing (Miyaoka 0089).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Meissner merely teaches that it is well-known to incorporate the particular object classifier and chirp transmissions.  Since both Miyaoka and Meissner disclose similar radar systems for vehicles, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Miyaoka in view of Meissner and in further view of Lee does not explicitly teach the first and second FOV are the same and the first range and second range are the same. However, in a related field of endeavor, Lee teaches a vehicle sensor device with scans of the same FOV and range (Lee 0362 “A FOV in the second direction in the first FOV range and a FOV in the second direction in the second FOV range may be the same.”; 0423 “The effective FOV range corresponding to the second region 1522 or 1523 may be the same as or different from the effective FOV range corresponding to the first region 1511.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the control system and method for vehicular radar of Miyaoka and the radar classifier and transmitter system and method for a vehicular radar of Meissner to include the vehicle sensor object detection system and method of Lee.  One would have been motivated to do so in order to advantageously increase convenience of vehicle users steps of vehicular collision prevention (Lee 0004, 0006).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lee merely teaches that it is well-known to incorporate the particular FOV and range configuration in a sensor system.  Since both Miyaoka, Meissner and Lee disclose similar sensor systems for vehicles in an advanced driver assistance system, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Regarding claim 20, Miyaoka in view of Meissner and in further view of Lee teach The autonomous driving system of claim 19.
 	Miyaoka in view of Meissner and in further view of Lee teach wherein: the first number of chirps is lesser than the second number of chirps (Meissner 0031 “different chirp sequences with different chirp parameters (start/stop frequency, chirp duration, repetition rate, etc.)”), and the 
second beam scanning rate is less than the first beam scanning rate (Miyaoka 0133 “This makes it possible to increase the rate of detection of an object that is present around the subject vehicle 100. For example, in the example illustrated in FIG. 19, it is possible to achieve a detection rate that is substantially three times larger than that in the example illustrated in FIG. 13.”).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyaoka et al. (US-20210389448 hereinafter Miyaoka) in view of Meissner et al. (US- 20210209453 hereinafter Meissner) in view of Lee (US-20200324713) and in further view of Pokrass et al. (US-20170371030 hereinafter Pokrass).

Regarding claim 3, Miyaoka in view of Meissner and in further view of Lee teach The beam steering radar of claim 1.
	 Meissner further teaches wherein the controller is further configured to determine a velocity resolution of the one or more objects from the object data (Meissner 0048 “FMCW radar sensors determine the target information (that is to say distance, speed, DoA) by emitting a sequence of chirps [see fig. 9]”), 
	Miyaoka in view of Meissner and in further view of Lee does not explicitly teach wherein the velocity resolution is inversely proportional to a total time for a chirp sequence.
	However, Pokrass teaches transmission chirps wherein the velocity resolution is inversely proportional to a total time for a chirp sequence (0012 “Accordingly, while the maximum detectable range is directly proportional to the duration of each chirp, the maximum detectable velocity is inversely proportional to the frame duration”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the control system and method for vehicular radar of Miyaoka and the radar classifier and transmitter system and method for a vehicular radar of Meissner and the vehicle sensor object detection system and method of Lee to include the MIMO radar system and method of Pokrass.  One would have been motivated to do so in order to increase the detectable range (Pokrass 0012).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Pokrass merely teaches that it is well-known to incorporate the particular chirp transmissions.  Since both the previous combination and Pokrass disclose similar radar systems for vehicles, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.



Claim(s) 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyaoka et al. (US-20210389448 hereinafter Miyaoka) in view of Meissner et al. (US- 20210209453 hereinafter Meissner) in view of Kurono (US-20180095173) and in further view of Lee (US-20200324713).

	Regarding claim 13, Miyaoka teaches A method of object detection and 
transmitting, at a transceiver using at least one beam steering antenna, a first transmission beam comprising a first number of chirps at a first time (0080 “radar device 20, for example, includes a radar controller 21, a radar transmission processor 22, a transmitting antenna 23, a receiving antenna”; 0140 “transmission signal chirped as described above is used as a beam for object detection”), thereby scanning a field- of-view (FOV) at a first detection range (0115 “ refer to the beam area AR1 in FIG. 13 and FIG. 16) is referred to as a wide-field mode, a radar detection mode”; fig 16 [shows a FOV with a first detection range within the FOV]);
	 receiving, at the transceiver through the at least one beam steering antenna, a first reflected signal associated with the first transmission beam (0034 “FIG. 25 is a diagram for explaining the intensity of a signal that is received by a receiving antenna in the case where a pedestrian and an automobile are present in a beam area.”);
	 detecting, using a perception module (0078 “imaging unit 18”), an object in the first reflected signal based on the first number of chirps in the first transmission beam (0102 “controller 11 acquires environment information on the surrounding of the subject vehicle 100 (step S103) . . . by analyzing the image data that is acquired by the imaging unit 18”; 0085 “detect the size of the object 30”; 0140 “transmission signal chirped as described above is used as a beam for object detection”);
	 transmitting, at the transceiver using the at least one beam steering antenna, a second transmission beam (0111 “transmission signal makes it possible to control the beam width, the beam distance, the beam direction, etc.”) comprising a 
	 and (0078 “imaging unit 18”), the object from a second reflected signal associated with the second transmission beam (0095 “ each indirect wave 901 is detected independently as illustrated in FIG. 11”) 
	Miyaoka does not explicitly teach a and classifying, using the perception module, the object from a second reflected signal associated with the second transmission beam based on the second number of chirps in the second transmission beam.
However, Meissner teaches classifying an object using a second reflected signal associated with the second transmission beam based on the second number of chirps in the second transmission beam (Meissner 0049 “The target information may be extracted from the spectrum of the segments of the digital radar signal y[n], containing the chirp echoes . . . Range Doppler maps may be used as a basis for various methods for detecting, identifying, and classifying radar targets”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the control system and method for vehicular radar of Miyaoka to include the radar classifier and transmitter system and method for a vehicular radar of Meissner.  One would have been motivated to do so in order to improve resource efficiency and computing power needed for signal processing (Miyaoka 0089).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Meissner merely teaches that it is well-known to incorporate the particular object classifier and chirp transmissions.  Since both Miyaoka and Meissner disclose similar radar systems for vehicles, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
While Meissner teaches [0018] “plurality of sequences of chirps, wherein each sequence has a particular number of chirps that are used for a measurement.”; fig. 6 [shows a first and second chirp sequence subsequent along a time axis.]), Miyaoka in view of Meissner does not explicitly teach second number of chirps greater than the first number of chirps at a second time subsequent to the first time.
	However, Kurono teaches second number of chirps greater than the first number of chirps at a second time subsequent to the first time (Kurono fig. 1b; 0035 “radar device 1 transmits a predetermined number of chirp waves in a first transmission period T1, and then transmits chirp waves more than the predetermined number in a second transmission period T2.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the control system and method for vehicular radar of Miyaoka and the radar classifier and transmitter system and method for a vehicular radar of Meissner to include the radar device and target detection method and system of Kurono.  One would have been motivated to do so in order to improve the accuracy of target detection (Kurono 0007).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kurono merely teaches that it is well-known to incorporate the particular chirp transmission sequence.  Since both Miyaoka in view of Meissner and in further view of Lee and Kurono disclose similar radar systems for vehicles, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Miyaoka in view of Meissner and in further view of Kurono does not explicitly teach scanning the FOV at a second detection range that equals the first detection range. However, in a related field of endeavor, Lee teaches a vehicle sensor device with scans of the same FOV and range (Lee 0362 “A FOV in the second direction in the first FOV range and a FOV in the second direction in the second FOV range may be the same.”; 0423 “The effective FOV range corresponding to the second region 1522 or 1523 may be the same as or different from the effective FOV range corresponding to the first region 1511.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the control system and method for vehicular radar of Miyaoka and the radar classifier and transmitter system and method for a vehicular radar of Meissner and the radar device and target detection method and system of Kurono to include the vehicle sensor object detection system and method of Lee.  One would have been motivated to do so in order to advantageously increase convenience of vehicle users steps of vehicular collision prevention (Lee 0004, 0006).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lee merely teaches that it is well-known to incorporate the particular FOV and range configuration in a vehicle sensor system.  Since both Miyaoka in view of Meissner and in further view of Kurono and Lee disclose similar radar systems for vehicles, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 15, Miyaoka in view of Meissner and in further view of Kurono and Lee teach The method of claim 13.
	 Meissner in view of Kurono further teaches wherein the classifying the object comprises (Meissner 0049 “Range Doppler maps may be used as a basis for various methods for detecting, identifying, and classifying radar targets”; 0026 “FIG. 14 illustrates a further example for filtering (denoising) a range map or a range Doppler map by way of convolutional neural networks (CNNs).”)  
calculating a first velocity resolution of the object from object data that corresponds to the first number of chirps in the first transmission beam and obtain a second velocity resolution having a value less than that of the first velocity resolution of the object from object data that corresponds to the second number of chirps in the second transmission beam (Kurono 0032 “If the number of chirp waves (hereinafter, also referred to as the number of chirps) to be transmitted is increased, it is possible to improve velocity resolution” [As shown in claim 13 fig. 1b and 0035, a first and second chirp is transmitted by Kurono where one chirp sequence has more chirps corresponding to obtaining a first and second velocity resolution where one is lesser.]).

	Regarding claim 16, Miyaoka in view of Meissner and in further view of Kurono teach The method of claim 13.
	 Miyaoka in view of Meissner and in further view of Lee further teach wherein: the detecting the object comprises detecting the object in a first duration from radar data that corresponds to the first number of chirps in the first transmission beam (Miyaoka 0140 “transmission signal chirped as described above is used as a beam for object detection”), and the 
classifying the object comprises classifying the object in a second duration greater than the first duration from radar data that corresponds to the second number of chirps in the second transmission beam (Meissner 0049 “The target information may be extracted from the spectrum of the segments of the digital radar signal y[n], containing the chirp echoes . . . Range Doppler maps may be used as a basis for various methods for detecting, identifying, and classifying radar targets”; fig 6 [two radar chirp sequences for first and second measurement.]; 0037 “radar signal . . . will generally have different chirp sequences with different chirp parameters (start/stop frequency, chirp duration, repetition rate, etc.).”).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyaoka et al. (US-20210389448 hereinafter Miyaoka) in view of Meissner et al. (US- 20210209453 hereinafter Meissner) in view of Kurono (US-20180095173) in view of Lee (US-20200324713) and in further view of Pokrass et al. (US-20170371030 hereinafter Pokrass).

	Regarding claim 14, Miyaoka in view of Meissner and in further view of Kurono and Lee teach The method of claim 13.
	 Meissner teaches wherein the classifying the object comprises calculating a velocity resolution of the object from object data (Meissner 0048 “FMCW radar sensors determine the target information (that is to say distance, speed, DoA) by emitting a sequence of chirps [see fig. 9]”), 
 Miyaoka in view of Meissner and in further view of Kurono does not explicitly teach wherein the velocity resolution is inversely proportional to a total time for a chirp sequence.
	However, Pokrass teaches transmission chirps wherein the velocity resolution is inversely proportional to a total time for a chirp sequence (0012 “Accordingly, while the maximum detectable range is directly proportional to the duration of each chirp, the maximum detectable velocity is inversely proportional to the frame duration”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the control system and method for vehicular radar of Miyaoka, the radar classifier and transmitter system and method for a vehicular radar of Meissner, and the radar device and target detection method and system of Kurono and the vehicle sensor object detection system and method of Lee to include the MIMO radar system and method of Pokrass.  One would have been motivated to do so in order to increase the detectable range (Pokrass 0012).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Pokrass merely teaches that it is well-known to incorporate the particular chirp transmissions.  Since both the previous combination and Pokrass disclose similar radar systems for vehicles, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
  
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyaoka et al. (US-20210389448 hereinafter Miyaoka) in view of Meissner et al. (US- 20210209453 hereinafter Meissner) in view of Kurono (US-20180095173) in view of Lee (US-20200324713) and in further view of Crouch et al. (US-20200326427 hereinafter Crouch).

	Regarding claim 17, Miyaoka in view of Meissner and in further view of Kurono and Lee teach The method of claim 13.
	 Miyaoka teaches wherein: the transmitting the first transmission beam comprises performing a first scan of the FoV at a first beam scanning rate based on the first number of chirps in the first transmission beam, and the transmitting the second transmission beam comprises performing a second scan of the FoV (fig. 16; fig. 24 [AR1 in fig. 16 corresponds to a scan of a FoV. The FoV from AR1 and AR2 are produced by millimeter radio waves corresponding to RF signal (0068); 0133 “as illustrated in FIG. 20, it may be configured to send out transmission signals alternately from the antenna elements 231 [corresponds to a first and second scan]”; In fig. 24 “set first chirp parameter” and “set second chirp parameter” demonstrate a first and second chirp RF signal but does not clearly show that the second scan has a greater scanning rate. The first and second detection ranges are shown objects are detected within the range of the first and second FOVs of AR1 and AR2]). 
Miyaoka in view of Meissner and in further view of Kurono does not explicitly teach at a second beam scanning rate greater than the first beam scanning rate based on the second number of chirps in the second transmission beam.
However, Crouch teaches at a second beam scanning rate greater than the first beam scanning rate based on the second number of chirps in the second transmission beam (Crouch 0133 “FIG. 4G depicts that the maximum scan rate determined in step 609 for the beams 342, 346 at the first and second angle (e.g. optimal scan rate based on trace 440c) is greater than the maximum scan determined in step 609 for beam 344 at an angle between the first and second angle (e.g. slow scan rate based on trace 440b).”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the control system and method for vehicular radar of Miyaoka and the radar classifier and transmitter system and method for a vehicular radar of Meissner and the radar device and target detection method and system of Kurono and the vehicle sensor object detection system and method of Lee to include the system and method for optimizing the scanning of a lidar of Crouch.  One would have been motivated to do so in order to improve detection of an environment around a vehicle (Crouch 0040).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Crouch merely teaches that it is well-known to incorporate the particular chirp transmissions and scan rates.  Since both the previous combination and Crouch disclose similar radar systems for vehicles, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 18, Miyaoka in view of Meissner and in further view of Lee in view of Kurono and in further view of Crouch The method of claim 17.
Miyaoka teaches wherein the first scan and the second scan are performed based on a set of scan parameters that is adjustable to produce a plurality of transmission beams through the at least one beam steering antenna (0111 “selecting the number of and a combination of the antenna elements 231 that are used to send out a transmission signal makes it possible to control the beam width, the beam distance, the beam direction, etc.”; 0151 “controller 11 sets the chirp parameter”), 
wherein the set of scan parameters includes one or more of a total angle of a scan area defining the FoV, a beam width of each of the plurality of transmission beams, a scan angle of each of the plurality of transmission beams, indication of the first number of chirps in the first transmission beam, indication of the second number of chirps in the second transmission beam, a chirp time, a chirp segment time, or a chirp slope (0111 “transmission signal makes it possible to control the beam width” [controlling the beam width for transmission corresponds to a beam width scan parameter.]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Kitamura et al. (US-20210278522) discloses “In a radar device, a hypothesis selector selects one of first to third hypotheses based on velocity-accuracy posterior distributions after a preset number of distribution calculations. The first hypothesis assumes that an observed velocity of an object is an aliased relative velocity when the relative velocity is higher than an upper limit of an observable velocity range. The second hypothesis assumes that the observed velocity is an unaliased relative velocity. The third hypothesis assumes that the observed velocity is an aliased relative velocity in a case where the relative velocity is below a lower limit of the observable velocity range. The velocity-accuracy posterior distributions are respectively calculated for the first to third hypotheses from velocity-accuracy prior distributions and a detection result of observed velocities for the preset number of distribution calculations. (See abstract)”
Cho et al. (US-20200400810) discloses “A method of increasing a resolution of radar data is provided. The method of training a radar resolution increase model comprises generating a high-resolution training ground truth and a low-resolution training input from original raw radar data based on information corresponding to at least one of dimensions defining the original raw radar data, and training the resolution increase model based on the high-resolution training ground truth and the low-resolution training input. A radar data processing device generates high-resolution output data from low-resolution input data based on a trained resolution increase model. (See abstract)”
Cattle et al. (US-20190324134) discloses “Antennas oriented at a first orientation toward an area of interest can transform radar signals through a first transformation that physically maps the plurality of radar signals with a plurality of unique beam angles corresponding to a plurality of unique frequencies. Antennas oriented at a second orientation toward the area of interest can transform radar signals through a second transformation completing the first transformation. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648